This prospectus is part of a registration statement we filed with the SEC. You should rely on the information or representations provided in this prospectus. We have authorized no one to provide you with different information. The selling security holders described in this prospectus are not making an offer in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus is accurate as of any date other than the date of this prospectus. 52,625,734 SHARES IMAGING DIAGNOSTIC SYSTEMS, INC. TABLE OF CONTENTS COMMON STOCK Forward-Looking Statements 3 Prospectus Summary 3 CTLM® Development History, Regulatory and Clinical Status 4 The Offering 8 Risk Factors 9 Where You Can Find More Information 21 Incorporation of Certain Documents by Reference 21 Information With Respect to the Registrant 22 Financing/Equity Line of Credit 22 Use of Proceeds 26 PROSPECTUS Selling Security Holder 26 Recent Sales of Unregistered Securities 28 Plan of Distribution 28 Description of Securities 30 Disclosure of Commission Position on Indemnification for Securities and Liabilities 31 Experts 31 Legal Matters 31 Financial Information 32 Annual Meeting 32 IMAGING DIAGNOSTIC SYSTEMS, INC. 5307 NW 35TH TERRACE FORT LAUDERDALE, FLORIDA 33309 (954) 581-9800 November 12, 2008 PROSPECTUS IMAGING
